Citation Nr: 0938798	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  03-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active World War II service.  A DARP Form 632 
indicates that he had beleaguered status from December 25, 
1941, to May 5, 1942; missing status from May 6, 1942, to May 
19, 1942; no casualty status from May 20, 1942, to September 
16, 1944; missing status from September 17, 1944, to March 
17, 1945; recognized guerilla service from March 18, 1945, to 
July 13, 1945; and regular Philippine Commonwealth Army 
service from July 14, 1945, to April 17, 1946.  He died in 
February 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision, which 
denied, in pertinent part, service connection for the cause 
of the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1318.  In September 2007, the appellant appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).  In a 
decision dated in December 2007, the Board denied the claim 
for service connection for the cause of the veteran's death, 
and remanded the issue of entitlement to DIC under 
38 U.S.C.A. § 1318.  The appellant appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
single-judge memorandum decision dated in April 2009, the 
Court vacated the Board decision and remanded the case for 
further action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 decision, the Court found that VA had 
failed to obtain relevant records requested by the appellant, 
and had failed to notify the appellant of the inability to 
obtain such records.  Specifically, in October 2001, the 
appellant authorized the release of records from Hollywood 
Presbyterian Medical Center, stating that the Veteran had 
been treated from June 1996 to June 1997 at that hospital for 
a liver condition.  The Court noted that although records 
from another hospital showing treatment by the same 
physician, Dr. Odujinrin, were obtained, the appellant 
believes that the records from Hollywood Presbyterian were 
diagnostic, rather than therapeutic, and, thus, may provide 
information not contained in the records from the other 
hospital.  The RO made only one request for these records, 
and not a follow-up request after no response was received, 
as is required by 38 C.F.R. § 3.159(c)(1) (2009).  Moreover, 
VA failed to inform the appellant that no response had been 
received from Hollywood Presbyterian.  38 C.F.R. § 3.159(e).   

Therefore, the RO must attempt to obtain these identified 
records, and notify the appellant if they are not available.  

Appellate action on the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 will also be deferred pending the 
development of the service connection for the cause of the 
veteran's death issue.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the appellant to provide an 
updated authorization for the release of 
records of the Veteran's treatment at 
Hollywood Presbyterian Medical Center from 
June 1996 to June 1997.  

2.  If appropriate authorization is 
received, request the records from 
Hollywood Presbyterian Medical Center, 
with any appropriate requests or follow-up 
required to satisfy the duty to assist.  
See 38 C.F.R. § 3.159(c).  Complete 
documentation of all attempts to obtain 
the records must be included in the claims 
file.

3.  If no records are received in response 
to the request(s), notify the appellant 
and her representative, in accordance with 
38 C.F.R. § 3.159(e), (f).  

4.  If records are received, review the 
appellant's claims in light of the 
additional evidence.  If the claims remain 
denied, furnish the appellant and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
is returned to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



